 



Exhibit 10.1

                      A. SCHULMAN, INC.           2006 INCENTIVE PLAN          
            INSTRUCTIONS FOR COMPLETING TIME-BASED RESTRICTED STOCK AWARD
AGREEMENT FOR EMPLOYEES                       Code Sheet               The
following codes are used in this Award Agreement and should be replaced using
your P.C.’s “Replace” function (see instructions accompanying this form).      
            VTA   Grantee’s name (all capital letters)                   VTB  
Grant Date (all capital letters)                   Vtb   Grant Date (initial
capital letters only)                   Vtc   Person to contact for more
information                   Vtd   Contact’s telephone number, including area
code                   Vte   Date that is 30 days after the Grant Date (initial
capital letters only)                   Vtf   Number of shares of Restricted
Stock granted (insert only the number in Arabic numerals)                   Vtg
  Contact’s street address                   Vth   Contact’s city, state and zip
code                   Vti   Calendar year in which grant is made (e.g., 2006)  
                Vtq   Grantee’s name (initial capital letters only)            
           

1



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
2006 INCENTIVE PLAN
TIME-BASED RESTRICTED STOCK AWARD AGREEMENT ISSUED TO
VTA on VTB
A. Schulman, Inc. (“Company”) and its shareholders believe that their business
interests are best served by extending to you an opportunity to earn additional
compensation based on the growth of the Company’s business. To this end, the
Company’s shareholders adopted the A. Schulman, Inc. 2006 Incentive Plan
(“Plan”) as a means through which employees like you may share in the Company’s
success. If you satisfy the conditions described in this Award Agreement and the
Plan, you will have earned the shares of Restricted Stock granted through this
Award Agreement.
This Award Agreement describes many features of your Award and the conditions
you must meet before you may receive the value associated with your Award. To
ensure you fully understand these terms and conditions, you should:

  •   Read the Plan carefully to ensure you understand how the Plan works;     •
  Read this Award Agreement carefully to ensure you understand the nature of
your Award and what you must do to earn it; and     •   Contact Vtc at Vtd if
you have any questions about your Award.

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:
Vtc
A. Schulman, Inc.
Vtg
Vth
If you do not do this, your Award will be forfeited and you will not be entitled
to receive anything on account of this Award.
Section 409A of the Internal Revenue Code (“Section 409A”) imposes substantial
penalties on persons who receive some forms of deferred compensation. Your Award
has been designed to avoid these penalties. However, because the Internal
Revenue Service has not yet issued final rules fully defining the effect of
Section 409A, it may be necessary to revise your Award Agreement if you are to
avoid these penalties. As a condition of accepting this Award, you must agree to
accept those revisions, without any further consideration, even if those
revisions change the terms of your Award and reduce its value or potential
value.

 



--------------------------------------------------------------------------------



 



Nature of Your Award
You have been granted Restricted Stock. If you satisfy the conditions described
in this Award Agreement, the restrictions imposed on your Restricted Stock will
be removed and you will own the shares. These and other conditions affecting
your Restricted Stock are described in this Award Agreement and the Plan, both
of which you should read carefully.
No later than Vte you must return a signed copy of this Award Agreement to:
Vtc
A. Schulman, Inc.
Vtg
Vth
If you do not do this, your Award will be forfeited and you will not be entitled
to receive anything on account of this Award.
Grant Date: Your shares of Restricted Stock are issued on Vtb.
This is the date you begin to earn your Award.
Number of Shares of Restricted Stock: You have been granted Vtf shares of
Restricted Stock. The conditions that you must meet before you actually own
these shares are discussed below in the section titled “When Your Award Will Be
Settled.”
When Your Award Will Be Settled
Until the conditions described in this Award Agreement are met, your Restricted
Stock will be held in escrow. On the Settlement Date, these shares either will
be distributed to you, free of any restrictions, or forfeited, depending on
whether or not you satisfy the conditions described in this Award Agreement and
in the Plan.
Normal Settlement Date: Normally, restrictions on 33 1/3 % of your Restricted
Stock will be removed on each anniversary of the Grant Date if you are an
employee of the Company on that date.
However, your Restricted Stock may be settled earlier in the circumstances
described in the next section.
How Your Restricted Stock Might Be Settled Earlier Than the Normal Settlement
Date: Your Restricted Stock will be immediately settled if there is a “change in
control” (as defined in the Plan).
How Your Termination of Employment Will Affect Your Restricted Stock: You may
forfeit your Restricted Stock if you terminate employment before the Normal
Settlement Date, although this will depend on why you terminate.

2



--------------------------------------------------------------------------------



 



  •   If you terminate because of [1] death or [2] disability (as defined in the
Plan), your Restricted Stock will fully vest on your termination date;     •  
If you terminate because of retirement (as defined in the Plan) and if the
Committee agrees to treat your termination as a “retirement,” a prorata portion
of your Restricted Stock will vest on your retirement date equal to:

                 
 
  Number of
unvested shares of              X       the number of whole months between Vtb
and your retirement date
   
 
               
 
  Restricted Stock
at retirement date       the number of whole months between Vtb
and the Normal Settlement Date    

  •   If you terminate under any other circumstances, all of the Restricted
Stock granted through this Award Agreement will be forfeited on your termination
date.

Settling Your Award
If all applicable conditions have been met, your Restricted Stock will be
settled automatically.
Other Rules Affecting Your Award
Rights During the Restriction Period: During the Restriction Period (as defined
in the Plan) (and even though these shares are held in escrow until they are
settled), you may exercise any voting rights associated with your Restricted
Stock. You also will be entitled to receive any dividends or other distributions
paid on these shares, although these dividends also will be held in escrow until
the Award is settled and distributed to you (or forfeited) depending on whether
or not you have met the conditions described in this Award Agreement and in the
Plan.
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any Restricted Stock that is settled after you die. This may be done only on the
attached Beneficiary Designation Form and by following the rules described in
that form. This form need not be completed now and is not required as a
condition of receiving your Award. If you die without completing a Beneficiary
Designation Form or if you do not complete that form correctly, your beneficiary
will be your surviving spouse or, if you do not have a surviving spouse, your
estate.
Tax Withholding: Income taxes must be withheld when your Award is settled. These
taxes may be paid in one of several ways. They are:

  •   By the Company withholding this amount from other amounts owed to you
(e.g., from your salary);     •   By giving the Company a check (payable to “A.
Schulman, Inc.”) in an amount equal to the taxes that must be withheld; or     •
  By having the Company withhold a portion of the shares that otherwise would be
distributed. The number of shares withheld will have a fair market value equal
to the taxes that must be withheld.

3



--------------------------------------------------------------------------------



 



You must choose the approach you prefer before the shares are transferred to
you, although the Company may reject your preferred method for any reason (or
for no reason). If this happens, the Company will specify (from among the
alternatives just listed) how these taxes are to be paid.
If you do not choose a method within 30 days of the Settlement Date, the Company
will withhold either through payroll practices or a portion of the shares that
otherwise would be distributed. The number of shares withheld will have a fair
market value equal to the taxes that must be withheld and the balance of the
shares will be distributed to you.
Transferring Your Restricted Stock: Normally, your Restricted Stock may not be
transferred to another person. However, you may complete a Beneficiary
Designation Form to name the person to receive any Restricted Stock that is
settled after you die. Also, the Committee may allow you to place your
Restricted Stock into a trust established for your benefit or the benefit of
your family. Contact Vtc at the address or number given below if you are
interested in doing this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.
Other Agreements: Also, your Restricted Stock will be subject to the terms of
any other written agreements between you and the Company to the extent that
those other agreements do not directly conflict with the terms of the Plan or
this Award Agreement.
Adjustments to Your Restricted Stock: Your Award will be adjusted, if
appropriate, to reflect any change to the Company’s capital structure (e.g., the
number of your Restricted Stock will be adjusted to reflect a stock split).
Other Rules: Your Restricted Stock also is subject to more rules described in
the Plan. You should read the Plan carefully to ensure you fully understand all
the terms and conditions of this Award.
*****
You may contact Vtc at the address or number given below if you have any
questions about your Award or this Award Agreement.
*****
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Vtc at the
address given below no later than Vte.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;

4



--------------------------------------------------------------------------------



 



  •   I understand and accept the conditions placed on my Award and understand
what I must do to earn my Award;     •   I will consent (in my own behalf and in
behalf of my beneficiaries and without any further consideration) to any change
to my Award or this Award Agreement to avoid paying penalties under Section 409A
of the Internal Revenue Code, even if those changes affect the terms of my Award
and reduce its value or potential value; and     •   If I do not return a signed
copy of this Award Agreement to the address shown below by Vte, my Award will be
forfeited and I will not be entitled to receive anything on account of this
Award.

                      Vtq       A. SCHULMAN, INC.    
 
                   
 
      By:                          
(signature)
                   
 
                    Date signed:       Date signed:        
 
                   

A signed copy of this form must be sent to the following address no later than
Vte:
Vtc
A. Schulman, Inc.
Vtg
Vth
Vtd
After it is received, the A. Schulman, Inc. 2006 Incentive Plan Committee will
acknowledge receipt of your signed Award Agreement.
*****

5



--------------------------------------------------------------------------------



 



Committee’s Acknowledgment of Receipt
A signed copy of this Award Agreement was received on                     .
By:                                                              
Vtq:
___ Has complied with the conditions imposed on the grant and the Award and the
Award remains in effect; or
___ Has not complied with the conditions imposed on the grant and the Award and
the Award is forfeited because
 
 
.
describe deficiency
A. Schulman, Inc. 2006 Incentive Plan Committee

         
By:
       
 
 
 
   
Date:
       
 
       

Note: Send a copy of this completed form to Vtq and keep a copy as part of the
Plan’s permanent records.

6



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
2006 INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM
RELATING TO TIME-BASED RESTRICTED STOCK ISSUED TO
VTA ON VTB
Instructions for Completing This Form
You may use this form to [1] name the person you want to receive any amount due
under the A. Schulman, Inc. 2006 Incentive Plan after your death or [2] change
the person who will receive these benefits.
There are several things you should know before you complete this form.
First, if you do not elect another beneficiary, any amount due to you under the
Plan when you die will be paid to your surviving spouse or, if you have no
surviving spouse, to your estate.
Second, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this form and return it to Vtc at the
address given below.
Third, all elections will remain in effect until they are changed (or until all
death benefits are paid).
Fourth, if you designate your spouse as your beneficiary but are subsequently
divorced from that person (or your marriage is annulled), your beneficiary
designation will be revoked automatically.
Fifth, if you have any questions about this form or if you need additional
copies of this form, please contact Vtc at Vtd or at the address or number given
below.
1.00 Designation of Beneficiary
1.01 Primary Beneficiary:
I designate the following persons as my primary beneficiary or beneficiaries to
receive any amount due after my death under the terms of the Award Agreement
described at the top of this form. This benefit will be paid, in the proportion
specified, to:

                 
 
  ___% to                          
 
      (Name)   (Relationship)    
 
               
 
  Address:                          

 



--------------------------------------------------------------------------------



 



                 
 
  ___% to                          
 
      (Name)   (Relationship)    
 
               
 
  Address:                          
 
               
 
  ___% to                          
 
      (Name)   (Relationship)    
 
               
 
  Address:                          
 
               
 
  ___% to                          
 
      (Name)   (Relationship)    
 
               
 
  Address:                          

1.02 Contingent Beneficiary:
If one or more of my primary beneficiaries die before I die, I direct that any
amount due after my death under the terms of the Award Agreement described at
the top of this form:
___ Be paid to my other named primary beneficiaries in proportion to the
allocation given above (ignoring the interest allocated to the deceased primary
beneficiary); or
___ Be distributed, in the proportion specified, among the following contingent
beneficiaries:

                 
 
               
 
  ___% to                          
 
      (Name)   (Relationship)    
 
               
 
  Address:                          
 
               
 
  ___% to                          
 
      (Name)   (Relationship)    
 
               
 
  Address:                          
 
               
 
  ___% to                          
 
      (Name)   (Relationship)    
 
               
 
  Address:                          
 
               
 
  ___% to                          
 
      (Name)   (Relationship)    
 
               
 
  Address:                          

****

2



--------------------------------------------------------------------------------



 



Elections made on this form will be effective only after this form is received
by Vtc and only if it is fully and properly completed and signed.
Vtq

         
Date of Birth:
       
 
       
 
       
Address:
       
 
       
 
             

Sign and return this form to Vtc at the address given below.

             
 
           
 
           
Date
      Signature    

Return this signed form to Vtc at the following address:
Vtc
A. Schulman, Inc.
Vtg
Vth
Vtd
Received on:                                         

         
 
       
By:
       
 
       

3



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING SECTION 83(b) ELECTION FORM
You may make a Section 83(b) Election by completing the Section 83(b) Election
Form. To do this:

  •   You must make the election by completing the attached form;     •   Within
30 days of Vtb, you must send a copy of this form to the Internal Revenue
Service Center at which you normally file your federal income tax return;     •
  You also must send a copy of this form to:

Vtc
A. Schulman, Inc.
Vtg
Vth

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
2006 INCENTIVE PLAN
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any income that may be taxable to taxpayer in
connection with taxpayer’s receipt of the property described below:

1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:       NAME OF TAXPAYER:           Vtq

             
 
           
 
  ADDRESS:        
 
           
 
           
 
           
 
           
 
           

    IDENTIFICATION NUMBER OF TAXPAYER:                                         
                           TAXABLE YEAR: Calendar year Vti   2.   The property
with respect to which the election is made is:       Vtf shares of the Common
Stock of A. Schulman, Inc., a Delaware corporation (“Company”).   3.   The date
on which the property was transferred is: Vtb.   4.   The property is subject to
the following restrictions:       Forfeiture of:       ___ shares in favor of
the Company if employment terminates before
                                         .       ___ shares in favor of the
Company if employment terminates before                                         
.       ___ shares in favor of the Company if employment terminates before
                                         .   5.   The fair market value at the
time of transfer, determined without regard to any restriction other than a
restriction which by its terms will never lapse, of such property is:
$                    .

2



--------------------------------------------------------------------------------



 



6.   The amount (if any) paid for such property: $00.00.

The undersigned has submitted a copy of this statement to A. Schulman, Inc.. The
transferee of such property is the person performing the services in connection
with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

             
Dated:
           
 
           
 
          Vtq

3